•.                                                                                                                               FILED
     AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                           UNITED STATES DISTRICT COURT                                                    CLERK U.S. DISTRICT COURT
                                                                                                                      SO         . DISTRiCT OF CALIFORNIA
                                                SOUTHERN DISTRICT OF CALIFORNIA                                       BY                          DEPUTY

                  UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                      v.                                        (For Offenses Committed On or After November 1, 1987)
                    ARIEL SANDOVAL-CRUZ (1)
                                                                                   Case Number:          18CR3880-CAB

                                                                                ROSELINE D. FERAL
                                                                                Defendant's Attorney
     REGISTRATION NO.                 71699298
     D -
     THE DEFENDANT:
     ~ pleaded guilty to count(s)           ONE(!) OF THE ONE-COUNT INFORMATION

     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                    Connt
     Title & Section                    Natnre of Offense                                                                         Number(s)
     18 USC 1544                        MISUSE OF PASSPORT (FELONY)                                                                    1




         The defendant is sentenced as provided in pages 2 through                        2            of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
     D The defendant has been found not guilty on count( s)
     D Count(s)                                                                       dismissed on the motion of the United States.

          Assessment: $100.00 - Waived


          JVTA Assessment*:$
     D
          *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
     oo  No fine                D Forfeiture pursuant to order filed                                       , included herein.
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
     any material change in the defendant's economic circumstances.




                                                                                HON. CA            ANN BENCIVENGO
                                                                                UNITED STATES DISTRICT JUDGE



                                                                                                                                18CR3880-CAB
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 DEFENDANT:                   ARIEL SANDOVAL-CRUZ (I)                                                  Judgment - Page 2 of2
 CASE NUMBER:                 l 8CR3 880-CAB

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     FOUR (4) MONTHS.




     D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     o     The court makes the following recommendations to the Bureau of Prisons:




     D     The defendant is remanded to the custody of the United States Marshal.

     D     The defendant shall surrender to the United States Marshal for this district:
           D    at
           D    as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     D
           Prisons:
           D    on or before
           D    as notified by the United States Marshal.
           D    as notified by the Probation or Pretrial Services Office.

                                                           RETURN
 I have executed this judgment as follows:

          Defendant delivered on

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                        By                     DEPUTY UNITED STATES MARSHAL
II


                                                                                                          18CR3 880-CAB
